DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 3, 5, 10-11, 13, 15, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2006/0208985 A1) in view of LIN et al (CN 204576786 U).
As to claim 1: Hwang discloses a voltage applying circuit applied to a liquid crystal display device having a liquid crystal display panel having a plurality of pixels, and each of the pixels having a switch transistor, a pixel electrode coupled to a first electrode of the switch transistor, and a common electrode (Figs. 1-5, “a voltage applying circuit VC_UNIT” applied to a liquid crystal display device having a liquid crystal display panel having “a plurality of pixels P”, and each of the pixels having “a switch transistor T11”, “a pixel electrode 7” coupled to a first electrode of the switch transistor, and “a common electrode 14”; Abstract, ¶0008-0010, 0044-0051), wherein the voltage applying circuit comprises: 
a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on (Figs. 6A-6B, “a control module Tc1-Tc2” configured to output a control signal to “a switch module T_H1, T_L1” in response to “a gate low voltage signal Vgate” of the liquid crystal display panel while the liquid crystal display device is turned on; Abstract, ¶0054-0065); and 
the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on (Fig. 6A-6B, the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal 
the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through a gate drive circuit of the liquid crystal display device, and the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal (Figs. 1-6, the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through “a gate drive circuit 130” of the liquid crystal display device, and the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal; Abstract, ¶0008-0010, 0044-0069), wherein
the switch module comprises a first transistor and a second transistor, wherein a source/drain terminal of the first and second transistor are configured to receive the common voltage signal, another source/drain terminal of the first and second transistor are configured to output the common voltage signal to the common electrode, and a control terminal of the first and second transistor are configured to receive an output signal which is output from the control module; and the control module comprises a third transistor and a fourth transistor, wherein a source/drain terminal of the third and fourth transistor are configured to receive a control signal respectively; and another source/drain terminal of the third and fourth transistor are configured to output the control signal to the control terminal of the first and second transistor (Fig. 6A, the switch module comprises :a first transistor T_H1” and “a second transistor  T_L1”, wherein a source/drain terminal of the first and second transistor are configured to receive “a common voltage signal VCOM_H and  VCOM_L”, another source/drain 
Hwang does not expressly disclose the first and second transistor are PNP type triode and  third and fourth transistor are NPN type triode. However, Lin teaches a control circuit comprises a switch module comprises a PNP type triode and a first resistor; a first terminal of the first resistor is coupled to an emitter of the PNP type triode, and a second terminal of the first resistor is coupled to a base of the PNP type triode; -3-the base of the PNP type triode is configured to receive a control signal which is an output signal from a control module, the emitter of the PNP type triode is configured to receive a voltage signal, and a collector of the PNP type triode is configured to output a common voltage signal; the control module comprises an NPN type triode, a second resistor, and a third resistor; and a first terminal of the second resistor is coupled to an emitter of the NPN type triode and is configured to receive a low voltage signal, a second terminal of the second resistor, a first terminal of the third resistor and a base of the NPN type triode are coupled to one another, and a collector of the NPN type triode is coupled to the base of the PNP type triode and is configured to output the control signal to the base of the PNP type triode (Fig. 2, a control circuit comprises a switch 
As to claim 11: Claim 11 is another version of claims 1 and 10. The combination of the prior arts Hwang and Lin disclose a liquid crystal display device, comprising: a liquid crystal display panel and a voltage applying circuit (Hwang: Figs. 1-6, a liquid crystal display device, comprising: a liquid crystal display panel and “a voltage applying circuit VC_UNT”; Abstract, ¶0005-0011), wherein the liquid display panel comprises a plurality of pixels, and each of the pixels comprises a switch transistor, a pixel electrode coupled to a first electrode of the switch transistor, and a common electrode (Hwang: Figs. 1-6, the liquid crystal display panel comprises “a plurality of pixels P”, and each of the pixels comprises “a switch transistor T11”, “a pixel electrode 7” coupled to a first electrode of the switch transistor, and “a common electrode 14”; Abstract, ¶0008-0010, 0044-0051), and wherein the voltage applying circuit comprises: 
a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on (Hwang: Figs. 6A-6B, “a control module Tc1-Tc2” 
the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on (Hwang: Fig. 6A-6B, the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on; ¶0054-0065; Lin: Fig. 2, the switch module, wherein the switch module is configured to apply a voltage signal in response to the control signal while the switch module is turned on), wherein: 
the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through a gate drive circuit of the liquid crystal display device, the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal (Hwang: Figs. 1-6, the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through “a gate drive circuit 130” of the liquid crystal display device, and the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal; Abstract, ¶0008-0010, 0044-0069), 
a first terminal of the first resistor is coupled to an emitter of the PNP type triode, and a second terminal of the first resistor is coupled to a base of the PNP type 
As to claims 3, 13: Claims 3, 13 are dependent claims of claims 1 and 11 respectively. The prior arts Hwang and Lin further disclose claim limitation of the first resistor is configured to turn on the PNP type triode based on the common voltage signal and the control signal (Hwang: Figs. 5-6, the common voltage signal is applied to the transistor; Lin: Fig. 2, the first resistor R70 is configured to turn on the PNP type triode Q13 based on the voltage signal and the control signal is applied to the base of the PNP type triode; pgs. 3-7). In addition, the same motivation is used as the rejection of claims 3 and 13..  
As to claims 5, 15: Claims 5, 15 are dependent claims of claims 1 and 11 respectively. The prior arts Hwang and Lin further disclose claim limitation of the second resistor and the third resistor are configured to turn on the NPN type triode based on the gate low voltage signal (Hwang: Fig. 6A, the gate low voltage signal is applied to the voltage applying circuit to turn on the third and fourth transistors; Lin: Fig. 2, the second resistor R74 and the third resistor R76 are configured to turn on the NPN type triode Q10 based on the low voltage signal; pgs. 3-7). In addition, the same motivation is used as the rejection of claims 5 and 15.  
As to claims 10, 20: Hwang discloses the voltage applying circuit is a common voltage applying circuit configured to apply the common voltage signal to the liquid crystal display panel (Fig. 5 shows the voltage applying circuit is a common voltage 
As to claim 21: Claim 21 is a method claim of claim 1. The combination of the prior arts Hwang and Lin disclose a method for providing a liquid crystal display device (Hwang: Figs. 1-6, Abstract, ¶0015-0016), comprising: 
providing a liquid crystal display panel, wherein the liquid display panel comprises a plurality of pixels, and individual ones of the pixels comprise a switch transistor, a pixel electrode coupled to a first electrode of the switch transistor, and a common electrode (Hwang: Figs. 1-6, providing a liquid crystal display panel, wherein the liquid crystal display panel comprises “a plurality of pixels P”, and individual ones of the pixels comprises “a switch transistor T11”, “a pixel electrode 7” coupled to a first electrode of the switch transistor, and “a common electrode 14”; Abstract, ¶0008-0010, 0044-0051; 
providing a voltage applying circuit (Hwang: Figs. 1-6, providing “a voltage applying circuit VC_UNT”; Abstract, ¶0047), wherein the voltage applying circuit comprises: 
a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on (Hwang: Figs. 6A-6B, “a control module Tc1-Tc2” configured to output a control signal to “a switch module T_H1, T_L1” in response to “a gate low voltage signal Vgate” of the liquid crystal display panel while the liquid crystal display device is turned on; Abstract, ¶0054-0065; Lin: Fig. 2, a control module 
the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on Hwang: Fig. 6A-6B, the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on; ¶0054-0065; Lin: Fig. 2, the switch module, wherein the switch module is configured to apply a voltage signal in response to the control signal while the switch module is turned on; 
indicating, by the gate low voltage signal, a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through a gate drive circuit of the liquid crystal display device (Hwang: Figs. 1-6, indicating, by the gate low voltage signal, a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through “a gate drive circuit 130” of the liquid crystal display device; Abstract, ¶0008-0010, 0044-0069); and 
turning off the switch transistor of the liquid crystal display panel responsive to the gate low voltage signal (Hwang: Figs. 1-6, turning off the switch transistor of the liquid crystal display panel responsive to the gate low voltage signal; Abstract, 0008-0010, 0044-0069), wherein: 
the switch module comprises a PNP type triode and a first resistor; a first terminal of the first resistor is coupled to an emitter of the PNP type triode, and a second terminal of the first resistor is coupled to a base of the PNP type triode; -9-the base .

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2006/0208985 A1) in view of LIN et al (CN 204576786 U), hereafter Hwangs as applied to claims 1, 11 above, and further in view of Gormley et al (3876837).
As to claims 6, 16: Hwangs does not expressly disclose a second terminal of the third resistor is grounded. However, Gormley teaches a voltage applying circuit comprises a NPN type triode, a second resistor and a third resistor, wherein a first terminal of the second resistor is coupled to an emitter of the NPN type triode and is configured to receive a low voltage signal, a second terminal of the second resistor, a first terminal of the third resistor and a base of the NPN type triode are coupled to one another, and a second terminal of the third resistor is coupled to a ground (Fig. 16B, a voltage applying circuit comprises “a NPN type triode 281”, “a second resistor 283” and “a third resistor 284”, wherein a first terminal of the second resistor 283 is coupled to an emitter of the NPN type triode 281 and is configured to receive a low voltage signal, a second terminal of the second resistor 283, a first terminal of the third resistor 284 and a base of the NPN type triode 281 are coupled to one another, and a second terminal of the third resistor is coupled to a ground; col. 18). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 

Response to Arguments
Applicant’s arguments filed on June 18, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIN LI/
Primary Examiner, Art Unit 2693